Gaynor, J.
(dissenting):
It is claimed that the plaintiff cannot recover because he was traveling between the two points for the purpose of seeing if the defendant complied with tlie statute by carrying passengers for one fare and giving them transfer tickets, and with intention to sue for the penalty if it did not. We. have a controlling decision of out highest court to the contrary (Fisher v. N. Y. C. & H. R. R. R. Co., 46 n. Y. 644). It was there held that the fact that the plaintiff was a passenger only for the purpose of paying the excessive fare which the company was charging, and then suing ,it for the penalty, was no defense to the action. And that decision is just as applicable, in all just reason, and apart from quibbling, to section 104 as it is to section 39, which embodies the statute construed by it, The opinion in Nicholson v. New York City R. Co. No. 4 (118 *584App. Div. .858) makes a distinction.' It is there said that while section 104 applies to a “ passenger ” in terms, section 39 does not. “Not a word” (says the opinion there) “is said in that statute” (section 39) “ about a passenger,- but' it is the party paying the> excess of fare who may maintain the action.” But who, pray, pays' a fare but a passenger ? Calling him “party” does not make him any the less a passenger.
And it. is said that section. 1Q4 by passenger means- a passenger in • good faith, and in terms refers to a “party aggrievedand that one who rides over a railroad. company’s lines- to see if it obeys the law as to. fare and transfers -is not a passenger in good faith, or-a “party aggrieved” if refused a transfer or charged a second fare. That- is exactly the claim that, was; repudiated in the Fisher case. “ The forfeiture, is imposed upon the-company for its act, and this entirely irrespective of the object or motive of the passenger in traveling ”, said the Court of Appeals.. In the present case “the. forfeiture is imposed upon the company for its act” of refusing a transfer, and charging another fare, “ and this entirely irrespective' of the object or motivé of the passenger in traveling”. And it is to be noted that the Court of .Appeals calls the plaintiff a h passenger ”, and not a “party”, and makes! no fine -distinction between the two words. Indeed, both sections call the person overcharged or refused a transfer a “party”, so-that there is in fact no difference of terminology to basé an argument on. "
Is it to be held by the courts that it is not legitimate, orderly and proper business for a member of the community to ride over a railroad route to see that the. company is complying with its duty to> the public, and with the intention of suing, it for a penalty to compel it to do so ? For many years the street railroad companies throughout- the city of New York refused to carry passengers for a single fare, and give transfers therefor as required by law, as recent decisions of our courts fully attest. Those who finally came forward ■and made it their business to take note of such violations, and sue the companies for penalties therefor; and thereby compelled them to do their duty, did a miich needed and righteous public service. They received in return the gratitude arid good will of the- community, and should not receive the reproach of the courts. The position that á citizen who becomes a passenger to ride about'the *585city to see that the duty the company owes by law to the community is being fulfilled, is not a passenger in good faith, or-not to be deemed a passenger at all, is an incredible one for the courts to take. The case of Myers v. Brooklyn Heights R. R. Co. (10 App. Div. 335) is plainly distinguishable from the present case, in that there the passenger did not continue on his trip after the refusal of the transfer and pay the extra fare, while here the plaintiff did. But I do not think We should admit of shell a distinction. He might have continued if he had got the transfer ticket which was illegally refused to.him. And, really, how can it be said that one refused a transfer ticket forfeits his right to the penalty by not continuing on his journey, or by walking the rest of the way % Moreover, the plaintiff there was not refused because he ivas out seeking for- violations; the company knew nothing of his motives or object. The. act of the company in refusing the transfer incurred the penalty without regard to his motives or object. It is time that the whole matter be set right; and it is for us to follow the decision of the highest court in the Fisher case, and not decisions which have set it at naught. • The contrary is to set aside a plain statute.
Woodward, J., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide ti.e event.